DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments filed on December 21, 2021 in which claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zhang et al. (US 2020/0021372) in view of PAN et al. (US 2020/0413467).
Regarding claims 1, 15, Zhang teaches a processor for a base station (AN), the processor including: first circuitry configured to generate a radio resource control (RRC) message comprising an RRC information element indicating a sidelink (SL) radio link monitoring (RLM) reference signals (i.e., beam quality for one or more BPLs between a UE and an access node may be determined based on a Reference Signal (RS) received from the access node so as to perform RLM [0018] in an RRC connected state [0077]-[0078], [0080]) , The RS may be a Channel State Information Reference Signal (CSI-RS), which may be pre-defined or configured by higher layer signaling (known for 
Zhang does not specifically teach a number of unicast sidelink. However, the preceding limitation is known in the art of communications. Pan discloses in agreements on NR Sidelink QoS SLRB 9: For SL unicast, of a UE, the NW-configured/pre-
Regarding claims 2, 16, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates a type of the RLM resource ([0039], [0055], [0078]). 
Regarding claims 3, 17, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates a timer and a constant for at least one of a radio link failure (RLF) detection procedure or a unicast SL connection procedure ([0018], [0046]). 
Regarding claims 4, 18, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates an IS/OOS threshold configuration based on the IS threshold and the OOS threshold for the RLM resource ([0018], [0042], [0046]). 

Regarding claims 6, 20m Zhang in view of Pan teaches all the limitations above. Zhang teaches the reference signal further indicates a number of consecutive reception events for an IS determination ([0045], [0055], [0104]). 
Regarding claim 7, Zhang in view of Pan teaches all the limitations above. Zhang teaches the reference signal further indicates a number of consecutive erroneous reception events required for an OOS determination (i.e., the circuitry is further configured to determine that radio link failure (RLF) occurs if the number of consecutive out-of-sync reaches a predetermined or configured number [0106]). 
Regarding claim 8, Zhang teaches a non-transitory computer-readable storage medium storing computer instructions, which when executed by a processor for a base station, cause the processor to: generate a radio resource control (RRC) message comprising an RRC information element indicating a sidelink (SL) radio link monitoring (RLM) reference signals (i.e., beam quality for one or more BPLs between a UE and an access node may be determined based on a Reference Signal (RS) received from the access node so as to perform RLM [0018] in an RRC connected state [0077]-[0078], [0080]), The RS may be a Channel State Information Reference Signal (CSI-RS), which may be pre-defined or configured by higher layer signaling (known for the network to inform the UE via RRC [0039]-[0040]); second circuitry configured to encode the RRC message for transmission to a user equipment (UE) (i.e., the AN 111 may process (e.g. 
Zhang does not specifically teach a number of unicast sidelink. However, the preceding limitation is known in the art of communications. Pan teaches For a UE with data to be transmitted, which is configured with V2X or SL transmission by a higher layer, when at least a frequency configured for transmission of the UE for SL communication is included in the V2X-specific SIB, the UE may establish an RRC 
Regarding claim 9, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates a type of the RLM resource ([0039], [0055], [0078]). 
Regarding claim 10, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates a timer and a constant for at least one of a radio link failure (RLF) detection procedure or a unicast SL connection procedure ([0018], [0046]). 
Regarding claim 11, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates an IS/OOS threshold configuration based on the IS threshold and the OOS threshold for the RLM resource ([0018], [0042], [0046]). 
Regarding claim 12, Zhang in view of Pan teaches all the limitations above. Zhang teaches the reference signal is a channel state information-reference signal (CSI-RS) or a demodulation reference signal (DMRS) ([0039], [0044], [0045], and [0055]). 

Regarding claim 14, Zhang in view of Pan teaches all the limitations above. Zhang teaches the reference signal further indicates a number of consecutive erroneous reception events required for an OOS determination (i.e., the circuitry is further configured to determine that radio link failure (RLF) occurs if the number of consecutive out-of-sync reaches a predetermined or configured number [0106]).
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Zhang is eligible to be excepted under 35 U.S.C. 102(b)(2)(C) because the subject matter disclosed in Zhang and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. However, the Examiner disagrees with the preceding assertion. There is nothing (such as an affidavit) in the application file to link Intel IP Corporation with Apple Inc at the time of the invention. Zhang et al. (US 2020/0021372) was filed on 05/15/2018 having foreign priority date 05/15/2017, and the applicant is Intel IP Corporation. The current application was filed 07/10/2020 having a provisional application filed 07/10/2019 and the Applicant is Apple Inc.. Therefore, the Examiner maintains the rejection as recited above. The rejection is final.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643